Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 1 of 9 PageID# 1




                                             2:20-cv-329
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 2 of 9 PageID# 2
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 3 of 9 PageID# 3
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 4 of 9 PageID# 4
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 5 of 9 PageID# 5
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 6 of 9 PageID# 6
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 7 of 9 PageID# 7
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 8 of 9 PageID# 8
Case 3:20-cv-00302-MHL Document 1 Filed 03/06/20 Page 9 of 9 PageID# 9
